** Certain information in this exhibit (as indicated by “[  ]”) has been omitted
pursuant to Item 601(b)(10)(iv) of Regulation S-K because (i) it is not material
and (ii) it would likely cause competitive harm if publicly disclosed. **

 



Exhibit 10.2

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
this 11th day of June, 2019 (the “Ninth Amendment Effective Date”), by and among
FUELCELL ENERGY, INC. (“FuelCell”) and each of its Qualified Subsidiaries,
including VERSA POWER SYSTEMS, INC. and VERSA POWER SYSTEMS LTD. (collectively,
the “Borrower”), the several banks and other financial institutions or entities
a party to this Amendment (collectively, “Lender”) and HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent for itself and
Lender (in such capacity “Agent”). Capitalized terms used herein without
definition shall have the meanings given to them in the Loan Agreement (as
defined below).

 

BACKGROUND

 

A.            Borrower, Agent and Lender are parties to that certain Loan and
Security Agreement dated as of April 14, 2016, (as amended as of September 5,
2017, October 27, 2017, March 28, 2018, August 29, 2018, December 19, 2018,
February 28, 2019, March 29, 2019 and May 8, 2019, and as may be further
amended, restated or modified from time to time, the “Loan Agreement”).

 

B.            Borrower has requested that Agent and Lender agree to certain
amendments to the Loan Agreement, and Agent and Lender have agreed to such
request, subject to the terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of foregoing premises and intending to be
legally bound hereby, the parties hereto agree as follows:

 

TERMS

 

1.             CONFIRMATION OF BACKGROUND. Borrower hereby ratifies, confirms
and acknowledges that the statements contained in the foregoing Background are
true and complete in all respects and that the Loan Agreement (as amended by
this Amendment) and all of the other Loan Documents are valid, binding and in
full force and effect as of the Ninth Amendment Effective Date and fully
enforceable against Borrower and its assets in accordance with the terms
thereof.

 

2.             GENERAL ACKNOWLEDGEMENTS. Borrower hereby acknowledges and agrees
as follows:

 

(a)           As of June 11, 2019, the Secured Obligations, including, without
limitation, the Term Loan in the outstanding principal amount no less than
$20,903,331.10, plus accrued interest, fees, costs and charges are each owing to
the Lender in accordance with the terms of the Loan Documents;

 

(b)           Neither this Amendment nor any other agreement entered in
connection herewith or pursuant to the terms hereof shall be deemed or construed
to be a compromise, satisfaction, reinstatement, accord and satisfaction,
novation or release of any of the Loan Documents or any rights or obligations
thereunder, or a waiver by Lender or Agent of any of its rights under the Loan
Documents or at law or in equity;

 



 

 

 

(c)           Except as specifically provided herein, neither this Amendment nor
any other agreement executed in connection herewith or pursuant to the terms
hereof, nor any actions taken pursuant to this Amendment or such other agreement
shall be deemed to cure or waive any events of default which may exist, or
hereafter exist, under the Loan Documents, or of any rights or remedies in
connection therewith or with respect thereto, it being the intention of the
parties hereto that, except as otherwise set forth herein, the obligations of
Borrower with respect to the Loan Documents are and shall remain in full force
and effect;

 

(d)           Except as specifically provided herein, all liens, security
interests, rights and remedies granted to the Agent in the Loan Documents are
hereby renewed, confirmed and continued, and shall also secure the performance
by Borrower of its obligations hereunder; and

 

(e)           Borrower acknowledges and agrees that it does not have any
defense, set-off, counterclaim or challenge against the payment of any sums
owing under the Loan Documents, or the enforcement of any of the terms or
conditions thereof.

 

3.             AMENDMENTS TO THE LOAN AGREEMENT. The Loan Agreement shall be
amended as follows, effective as of the Ninth Amendment Effective Date:

 

(a)           New Definitions. The following definitions are added to Section
1.1 of the Loan Agreement in their proper alphabetical order:

 

“Ninth Amendment” means that certain Ninth Amendment to Loan and Security
Agreement dated as of the Ninth Amendment Effective Date, among Borrowers, Agent
and Lender.

 

“Ninth Amendment Effective Date” means June 11, 2019.

 

4.             AMENDMENT PERIOD. The period from and after the Ninth Amendment
Effective Date through the earlier of (i) August 9, 2019 and (ii) the occurrence
of any Event of Default under this Amendment shall be known as the “Amendment
Period.”

 

5.             COVENANTS.

 

(a)           Borrower shall, by no later than June 11, 2019, pay Lender One
Million Four Hundred Thousand Dollars ($1,400,000) (the “June 11 Payment”) via
wire transfer of immediately available funds, which amount shall be applied
towards the outstanding balance of the Secured Obligations in accordance with
the terms of the Loan Agreement.

 

(b)           Borrower shall, by no later than June 26, 2019, cause Lender to
receive Six Million Dollars ($6,000,000) (the “$6 Million Payment”) via wire
transfer of immediately available funds, which amount shall be applied towards
the outstanding balance of the Secured Obligations in accordance with the terms
of the Loan Agreement. Subject to Subsection 5(g) below, Borrower shall direct
Exxon (as hereinafter defined) to pay the $6 Million Payment directly to Lender
from the Exxon Payment (as hereinafter defined) pursuant to an invoice in the
form attached hereto as Exhibit A (the “Exxon Invoice”). Borrower hereby
covenants and agrees not to provide Exxon with any payment instructions with
respect to the $6 Million Payment which differ from those set forth in the Exxon
Invoice.

 



-1-

 

 

(c)           On each of July 1, 2019 and August 1, 2019, Borrower shall pay to
Lender, via wire transfer of immediately available funds, interest-only payments
on the outstanding principal balance of the Secured Obligations at the Term Loan
Interest Rate.

 

(d)           Borrower hereby agrees that interest at the default rate (as set
forth in Section 2.4 of the Loan Agreement) (the “Default Interest”) shall
accrue from June 3, 2019 and be due and payable, subject to the terms hereof;
provided, however, that in the event that all of the Secured Obligations are
paid in full on or prior to the last day of the Amendment Period, Lender hereby
agrees to fully and unconditionally waive its right to payment of accrued and
unpaid Default Interest. The amounts of the interest-only payments due as
described in this Subsection (d) shall be calculated at the Term Loan Interest
Rate, not at the rate of Default Interest.

 

(e)           In the event that all of the Secured Obligations are paid in full
on or prior to the last date of the Amendment Period, Lender hereby agrees to
fully and unconditionally waive payment of the Prepayment Charge.

 

(f)            Effective immediately after the execution of this Amendment by
Borrower, Agent and Lender, FuelCell will execute that certain License Agreement
of even date herewith (the “Exxon Agreement”) between FuelCell and ExxonMobile
Research and Engineering Company (“Exxon”). Pursuant to the Exxon Agreement,
FuelCell will grant a license to Exxon with respect to certain intellectual
property and Exxon will make a payment of $10,000,000 (the “Exxon Payment”), all
as more particularly described in the Exxon Agreement. Each of Borrower, Agent
and Lender hereby acknowledges and agrees that in accordance with the Loan
Agreement the liens, security interests, rights and remedies granted to the
Agent in the Loan Documents shall extend to, and include, a security interest in
and lien on the Exxon Payment. Notwithstanding anything contained herein or in
the Loan Agreement to the contrary, FuelCell hereby absolutely and irrevocably
transfers, outright and not as security, all legal and equitable interests and
rights of any nature in and to $6,000,000 of the Exxon Payment (the “$6 Million
Portion”), without any reservation of rights or property interests of any nature
being retained by FuelCell in such portion. It is understood and agreed that (i)
the $6 Million Portion shall not constitute “property of the estate” within the
meaning of and under Section 541 of Title 11 of the U.S. Code, 11 USC 101 et
seq., as may be amended, (ii) the remaining $4,000,000 of the Exxon Payment (the
“Remaining Portion”) may be used by Borrower for the satisfaction of Borrower’s
obligations incurred in the ordinary course of business, and
(iii) notwithstanding anything to the contrary herein, in the Loan Agreement
(including, without limitation, Section 7.12 thereof), or in any other Loan
Document, the Remaining Portion shall not be subject to any Account Control
Agreements.

 

(g)           Immediately after the execution of this Amendment, Borrower shall
deliver a fully executed copy of the Exxon Agreement to Exxon and to Lender and
submit the Exxon Invoice to Exxon and provide to Lender written confirmation of
the transmission of the Exxon Invoice.

 



-2-

 

 

(h)           Solely for informational purposes and not as a covenant of
performance, beginning within five (5) business days of the Ninth Amendment
Effective Date, Borrower shall provide to Agent a weekly cash flow forecast
throughout the Amendment Period (the “Forecast”). Borrower shall also provide
weekly updates of actual results compared to the Forecast, which updates will,
among other things, reflect any material changes in the operation of the
Borrower’s business.

 

(i)            From and after the Ninth Amendment Effective Date, Borrower shall
manage its assets in the ordinary course of business. In the event Borrower
enters into any transactions outside of the ordinary course of business which
involves, includes, or relates to the Collateral, including without limitation,
with respect to the sale, lease, license, pledge, assignment, transfer or other
disposition of the Collateral, which does not result in the satisfaction of the
Secured Obligations in full, Borrower shall not enter into same without the
prior written consent of Agent, which consent shall not be unreasonably
withheld; provided, however, that, notwithstanding the foregoing, Borrower shall
be permitted to settle, compromise, or resolve any claims or disputes between
Borrower and POSCO Energy Co., Ltd. without obtaining the prior written consent
of Agent; provided, further, that, in the event of such settlement, compromise,
or resolution, Borrower shall inform Agent of the same.

 

(j)            Solely for informational purposes and not as a covenant of
performance, Borrower shall provide to Agent, on a daily basis, a report of
Borrower’s cash usage, which shall include a daily balance of all of Borrower’s
bank and investment accounts and a reconciliation of all cash received and debts
paid.

 

(k)           From the Ninth Amendment Effective Date through the end of the
Amendment Period, Agent hereby waives Borrower’s compliance with the financial
reporting covenants set forth in Section 7.1(b) and (d) of the Loan Agreement
and the Minimum Unrestricted Cash Balance covenant set forth in Section 8.2 of
the Loan Agreement. Notwithstanding Section 7.12 of the Loan Agreement, Agent
and Lender each agree that Borrower shall be permitted to use and maintain one
or more Deposit Accounts that are not subject to any Account Control Agreements
solely for the purpose of Borrower’s receipt and use of the Remaining Portion.

 

(l)            From the Ninth Amendment Effective Date through the end of the
Amendment Period, Agent hereby acknowledges that Borrower shall not be required
to make, nor be deemed to have made or continue to make any prior,
representations or warranties set forth in Sections 5.4 and 5.6 of the Loan
Agreement.

 

(m)          Agent shall provide JPMorgan Chase Bank, N.A. (“JP Morgan”) with
written notice terminating the Shifting Control Notices dated May 6, 2019 that
were sent with respect to account numbers [  ], [  ], [  ] (each held in the
name of Versa Power Systems Ltd.) and account numbers [  ] and [  ] (each held
in the name of FuelCell) (collectively, the “JPMC Accounts”).  Within one (1)
business day of the Ninth Amendment Effective Date, Borrower and, if applicable,
Agent, shall execute and deliver to JPMorgan new Account Control Agreements
regarding the JPMC Accounts and shall execute and deliver to JPMorgan such
documents as may be required by JPMorgan to terminate the existing Account
Control Agreements covering the JPMC Accounts.

 



-3-

 

 

(n)           Immediately after the execution and delivery of the new Account
Control Agreements regarding the JPMC Accounts described in Section 5(m) above,
Borrower shall transfer all unrestricted Cash (other than the Remaining Portion)
to one or more accounts subject to such Account Control Agreements in favor of
Agent.

 

(o)           Borrower shall keep Agent informed of the status of all
discussions and/or negotiations regarding any direct or indirect third-party
loans, other than in the ordinary course of business, or equity contributions
(each a “Capital Transaction”) and shall provide Agent with copies of any and
all term sheets, documents, or agreements evidencing or related to such Capital
Transaction(s), as Agent shall request from time to time. Borrower hereby
confirms, acknowledges, and agrees that the net proceeds received from any
Capital Transaction shall be paid to Lender and applied towards the outstanding
balance of the Secured Obligations in accordance with terms of the Loan
Agreement.

 

6.             LENDER’S FEES AND EXPENSES. All of Agent’s and Lender’s
reasonable fees and expenses incurred through the Ninth Amendment Effective
Date, including, without limitation, the fees and expenses of Agent’s and
Lender’s counsel incurred in the preparation, negotiation and closing of the
transactions contemplated under this Amendment, disbursements, expenses,
appraisal costs, field audit fees and all fees related to filings, recording of
documents and searches, whether or not the transactions contemplated hereunder
are consummated shall be due and payable by Borrower at the end of the Amendment
Period; provided, however, that, immediately after the payment of the $6 Million
Portion of the Exxon Payment to Lender, Borrower shall pay up to $100,000 on
account of Agent’s and Lender’s reasonable fees and expenses incurred through
the Ninth Amendment Effective Date, with the amount of such fees and expenses in
excess of $100,000 to be paid at the end of the Amendment Period.

 

7.             CONDITIONS. Without in any manner limiting the other requirements
contained herein, Lender’s agreement to enter into this Amendment is expressly
contingent upon satisfaction, as determined by Lender, of each of the following:

 

(a)           This Amendment shall have been executed and delivered by each of
Borrower, Agent and Lender;

 

(b)           Borrower and Agent shall have delivered to each other such other
documents and completed such other matters as they mutually may reasonably deem
necessary or appropriate to implement the terms of this Amendment; and

 

(c)           Borrower shall have delivered to Agent a true, accurate and
complete list of all bank, brokerage, or other investment or operating accounts
owned, managed, or maintained by the Borrower and the balances of such accounts
as of the date hereof.

 

8.             ADDITIONAL DOCUMENTS AND FUTURE ACTIONS. Borrower will, at its
sole cost, take such actions and provide Agent from time to time with such
agreements, financing statements and additional instruments, documents or
information as Agent may in its discretion deem reasonably necessary or
advisable to perfect, protect, maintain or enforce the security interests in the
Collateral, to permit Agent to protect or enforce its interest in the
Collateral, or to carry out the terms of this Agreement.

 



-4-

 

 

9.             REPRESENTATIONS AND WARRANTIES. Except as otherwise noted or
stated in this Amendment, in consideration of the agreements of the Agent and
Lender set forth herein, Borrower does hereby represent and warrant as follows,
which representations and warranties shall survive until all Secured Obligations
and all other obligations of the Borrower to Agent and Lender are paid and
satisfied in full:

 

(a)           The Borrower has the corporate power and authority to execute and
deliver this Amendment, and the performance by the Borrower of its obligations
hereunder have been duly authorized by all requisite corporate action by
Borrower;

 

(b)           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under this Amendment are the binding
obligations of the Borrower, enforceable against it in accordance with its
terms;

 

(c)           As of the Ninth Amendment Effective Date, Borrower has no defenses
against the payment of the Secured Obligations. Borrower acknowledges and agrees
that Agent and Lender have acted in good faith and have conducted in a
commercially reasonable manner its relationship with Borrower in connection with
this Amendment and the Loan Documents; and

 

(d)           There exist no outstanding liens, judgments, pending suits or
other pending legal proceedings that would adversely affect the ability of
Borrower to perform its obligations under the Loan Documents (as amended
hereby).

 

10.           EVENT OF DEFAULT UNDER LOAN AGREEMENT. Any failure by Borrower to
timely perform any obligation under this Amendment shall constitute an Event of
Default under the Loan Agreement. Upon any failure by Borrower to timely perform
any obligation under this Amendment, Agent shall be permitted to issue a notice
of default with respect to such an Event of Default and any other defaults that
may exist, whether arising prior to the Ninth Amendment Effective Date or
otherwise.

 

11.           RELEASE AND INDEMNIFICATION. In order to induce Agent and Lender
to enter into this Amendment, Borrower does hereby agree as follows:

 

(a)           Release. Borrower hereby fully, finally and forever acquit,
quitclaim, release and discharge Agent and Lender and their respective officers,
directors, employees, agents, professionals, successors and assigns of and from
any and all obligations, claims, liabilities, damages, demands, debts, liens,
deficiencies or cause or causes of action to, of or for the benefit (whether
directly or indirectly) of Borrower, at law or in equity, known or unknown,
contingent or otherwise, whether asserted or unasserted, whether now known or
hereafter discovered, whether statutory, in contract or in tort, as well as any
other kind or character of action now held, owned or possessed (whether directly
or indirectly) by Borrower on account of, arising out of, related to or
concerning, whether directly or indirectly, proximately or remotely (i) the
negotiation, review, preparation or documentation of the Loan Documents or any
other documents or agreements executed in connection therewith, (ii) the
administration of the Loan Documents, (iii) the enforcement, protection or
preservation of Agent’s and Lender’s rights under the Loan Documents, or any
other documents or agreements executed in connection therewith, (iv) the
negotiation, review, preparation and documentation of this Amendment or any
other documents or agreements executed in connection herewith, and/or (iv) any
action or inaction by Agent or Lender in connection with any such documents,
instruments and agreements (the “Released Claims”).

 



-5-

 

 

Borrower acknowledges having read and understood and hereby waives the benefits
of Section 1542 of the California Civil Code, which provides as follows (and
hereby waives the benefits of any similar law of the state that may be
applicable):

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

(b)           Covenant Not to Litigate. In addition to the release contained in
Subsection 11(a) above, and not in limitation thereof, Borrower does hereby
agree that it will never prosecute, nor voluntarily aid in the prosecution of,
any action or proceeding relating to the Released Claims, whether by claim,
counterclaim or otherwise.

 

(c)           Transfer of Claims. If, and to the extent that, any of the
Released Claims are, for any reason whatsoever, not fully, finally and forever
released and discharged pursuant to the terms of Subsection 11(a) above,
Borrower does hereby absolutely and unconditionally grant, sell, bargain,
transfer, assign and convey to Agent all of the Released Claims and any
proceeds, settlements and distributions relating thereto.

 

(d)           Indemnification. Borrower expressly agrees to indemnify and hold
harmless Agent and Lender and their respective officers, directors, employees,
agents, successors and assigns, of and from any and all obligations, losses,
claims, damages, liabilities, demands, debts, liens, costs and expenses of Agent
and Lender and/or its officers, directors, employees, agents, successors and
assigns that may be asserted by, or may arise out of, whether directly or
indirectly, proximately or remotely, any investigation, litigation, or other
proceedings initiated, undertaken or joined in by Borrower or any other third
party (including, without limitation, any employee, agent, personal
representative, heir, executor, successor or assign of any Borrower) in
connection with (i) the negotiation, review, preparation or documentation of the
Loan Documents or any other documents or agreements executed in connection with
the Secured Obligations, or any of them, (ii) the administration of the Loan
Documents, (iii) the enforcement, protection or preservation of Agent’s or
Lender’s rights under the Loan Documents or any other documents or agreements
executed in connection with the Lender Indebtedness, or any of them, (iv) the
validity, perfection or enforceability of the Loan Documents, (v) the
negotiation, review, preparation and documentation of this Amendment or any
other documents or agreements executed in connection herewith, and/or (vi) any
action or inaction by Lender or Agent in connection with any of the foregoing.

 



-6-

 

 

Borrower acknowledges that the foregoing provisions of Section 11(a) are
intended to be a general release with respect to the matters described therein.
Borrower does hereby expressly acknowledge and agree that the waivers and
releases contained in this Amendment shall not be construed as an admission of
and/or the existence of any claims of Borrower against Agent or Lender. Borrower
does hereby acknowledge and agree that the value to Borrower of this Agreement
and of the covenants and agreements on the part of Lender contained in this
Agreement substantially and materially exceeds any and all value of any kind or
nature whatsoever of any known claims or liabilities waived or released by
Borrower hereunder.

 

12.           NO COURSE OF DEALING. Borrower does hereby acknowledge and agree
that effective as of the Ninth Amendment Effective Date any waiver or implied
waiver by Agent or Lender of any obligation or covenant of Borrower under the
Loan Documents is expressly terminated and rescinded (except as expressly
provided herein to the contrary) and that Borrower is obligated to, and are
expected by Agent and Lender to, strictly perform and comply with all of such
obligations and covenants as provided in the Loan Documents.

 

13.           WAIVERS. In connection with any proceedings hereunder or in
connection with any of the Secured Obligations, including, without limitation,
any action by Agent in replevin, foreclosure, or other court process or in
connection with any other action related to the Secured Obligations or the
transactions contemplated hereunder, Borrower waives:

 

(a)           all procedural errors, defects and imperfections in such
proceedings;

 

(b)           all benefits under any present or future laws exempting any
property, real or personal, or any part of any proceeds thereof from attachment,
levy or sale under execution, or providing for any stay of execution to be
issued on any judgment recovered in connection with the Secured Obligations or
in any replevin or foreclosure proceeding, or otherwise providing for any
valuation, appraisal or exemption;

 

(c)           all rights to inquisition on any real estate, which real estate
may be levied upon pursuant to a judgment obtained in connection with any of the
Secured Obligations and sold upon any writ of execution issued thereon in whole
or in part, in any order desired by Agent or Lender;

 

(d)           presentment for payment, demand, notice of demand, notice of
non-payment, protest and notice of protest of any of the Secured Obligations;

 

(e)           any requirement for bonds, security or sureties required by
statute, court rule or otherwise;

 

(f)            any demand for possession of any Collateral prior to commencement
of any suit;

 

(g)           any right to require or participate in the marshalling of any
Borrower’s assets; and

 

(h)           all rights to claim or recover attorneys’ fees and costs in the
event that Borrower is successful in any action to remove, suspend or enforce a
judgment entered by confession.

 



-7-

 

 

14.           WAIVER OF RIGHTS UNDER THE UCC. Borrower hereby waives and
renounces Borrower’s:

 

(a)           rights under Section 9-611 of the UCC to notification of time and
place of any public sale;

 

(b)           rights under Section 9-620 of the UCC to notification of Agent’s
or Lender’s proposal to retain any Collateral in satisfaction of the Secured
Obligations; and

 

(c)           rights under Section 9-623 of the UCC to redeem any Collateral by
tendering fulfillment of all obligations secured by such Collateral.

 

Borrower further agree that disposition of any Collateral by Agent or Lender at
any auction performed by a duly licensed auctioneer regularly engaged in the
sale by auction is a sale in conformity with reasonably commercial practices and
disposition of collateral at such an auction is a commercially reasonable
disposition in accordance with Section 9-627 of the UCC.

 

15.           TIME OF ESSENCE. Time is of the essence with respect to the
performance of this Amendment.

 

16.           INCONSISTENCIES. To the extent of any inconsistency between the
terms and conditions of this Amendment and the terms and conditions of the Loan
Documents, the terms and conditions of this Amendment shall prevail. All terms
and conditions of the Loan Documents not inconsistent herewith shall remain in
full force and effect and are hereby ratified and confirmed by Borrower. On June
4, 2019, Borrower received a communication from Agent (the “June 4 Letter”)
asserting positions that are the subject of disagreement between Borrower, on
the one hand, and Agent and Lender, on the other hand. To the extent of any
inconsistency between the terms and conditions of this Amendment and the matters
described in the June 4 Letter, the terms and conditions of this Amendment shall
prevail.

 

17.           BINDING EFFECT. This Amendment and all rights and powers granted
hereby will bind and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.

 

18.           INCORPORATION BY REFERENCE. The provisions of Section 11 of the
Loan Agreement shall be deemed incorporated by reference herein, mutatis
mutandis.

 

19.           HEADINGS. The headings of the Articles, Sections, paragraphs and
clauses of this Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this Amendment.

 

20.           ENTIRE AGREEMENT. This Amendment constitutes the entire agreement
among the parties hereto concerning the subject matter set forth herein and
supersedes all prior or contemporaneous oral and/or written agreements and
representations not contained herein concerning the subject matter of this
Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



-8-

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed the
day and year first above written.

 

  BORROWERS:       FuelCell Energy, Inc.       Signature: /s/ Michael S.
Bishop                            Print Name: Michael S. Bishop   Title:
Executive Vice President, Chief Financial Officer                   Versa Power
Systems, Inc.             Signature: /s/ Michael S. Bishop     Print Name:
Michael S. Bishop   Title: Executive Vice President, Chief Financial Officer    
            Versa Power Systems Ltd.           Signature: /s/ Michael S. Bishop
    Print Name:   Michael S. Bishop   Title: Executive Vice President, Chief
Financial Officer

 



 

 

 

  AGENT:       HERCULES CAPITAL INC.       Signature: /s/ Jennifer Choe    
Print Name:   Jennifer Choe     Title: Assistant General Counsel                
  LENDER:           HERCULES FUNDING II, LLC             Signature: /s/ Jennifer
Choe     Print Name: Jennifer Choe     Title: Assistant General Counsel

 



 

 

 

Exhibit A

 

Form of Exxon Invoice

 



 

